Exhibit 10.3

Loan Number: 137506                                          United Wisconsin
Grain Producers, LLC                              Due Date: June 1, 2011

W.B.A.  GP 448R (4/04) 
11286                                                          
                                                Boxes not checked are
inapplicable

©2004 Wisconsin Bankers Association/Distributed by FIPCO®

REVOLVING CREDIT AGREEMENT

(Business Loans)

United Wisconsin Grain Producers,
LLC                                                                        

(Name of Customer)

The above named customer (“Customer,” whether one or more) agrees with Farmers &
Merchants Union Bank            

159 W. James Street, PO Box 226, Columbus, WI
53925                                                                (“Lender”)
as follows:

1.         Revolving Loans. Customer requests that Lender lend to Customer from
time to time such amounts as Customer may request in accordance with this
Agreement (the “Loans”), and, subject to the terms of this Agreement, Lender
agrees to lend such amounts up to the aggregate principal amount of $ 
5,000,000.00  at any time outstanding (the “Credit Limit”). Within the Credit
Limit, Customer may borrow, repay and reborrow under this Agreement. Lender is
not obligated to but may make Loans in excess of the Credit Limit, and in any
event Customer is liable for and agrees to pay all Loans.

2.         q Borrowing Base. The aggregate amount of all Loans at any time
outstanding under this Agreement shall never exceed the lesser of the Credit
Limit or the Borrowing Base described on Exhibit A.

3.         Conditions for Loans. Lender’s obligation to make the initial Loan is
subject to satisfaction of the following conditions:

(a) x Lender shall have received the following security documents and the
additional security documents described on Exhibit B, if any (the “Security
Documents”), duly executed, all accompanied by the appropriate financing
statements: Real Estate Mortgage, 
                                                               
                               
Business Security Agreement and Term Credit
Agreement                                                       

(b) Lender shall have received copies:

o       certified by the Secretary of Customer of the articles of incorporation
and bylaws of Customer, and resolutions of the Board of Directors of Customer
authorizing the issuance, execution and delivery of this Agreement and the
Security Documents, if any;

o       certified by a general partner of Customer of the partnership agreement
of Customer, and an authorization signed by all of the general partners of
Customer authorizing the issuance, execution and delivery of this Agreement and
the Security Documents, if any;

x     certified by a member or manager of Customer, as appropriate, of the
articles of organization and operating agreement of Customer, and an
authorization signed by a member or manager of Customer, as appropriate,
authorizing the issuance, execution and delivery of this Agreement and the
Security Documents, if any;

o       certified by a trustee regarding the existence, name and other matters
pertaining to the Customer if it is a trust, and an authorization signed by all
trustees of Customer authorizing the issuance, execution and delivery of this
Agreement and the Security Documents, if any;

and a certification of the names and addresses of the representatives of
Customer authorized to sign this Agreement and the Security Documents, if any,
and request Loans under this Agreement, together with true signatures of such
representatives, and of such other matters as Lender may reasonably request.

(c) q Lender shall have received an affidavit of sole ownership executed by the
sole proprietor.

(d) q Lender shall have received the following additional documentation executed
by the trust and/or trustee: 
Na                                                                                                                                                  
                                                                                             

(e)     q Lender shall have received from counsel for Customer a favorable
opinion satisfactory to Lender covering the matters described in sections 5(c)
and 5(d), 5(e), 5(f) or 5(g), as applicable, and 5(k) of this Agreement and such
other matters as Lender may reasonably request.


--------------------------------------------------------------------------------


(f)       q Lender shall have received a guaranty of payment of the Loans duly
executed by Na                                                           
                                                                                                                                                                                                                 
                                                  on WBA form
                                    

(g)   All proceedings taken by Customer in connection with the Loans, the
Security Documents and other documents provided to Lender shall be satisfactory
to Lender and Lender shall have received copies of all documents reasonably
required by it.

4.         Loan Procedures. Customer may obtain Loans under this Agreement as
provided in (a), (b) or (c) below.

(a)   q Customer shall give Lender q at least                                  
                                 business days’ prior notice or q
                                   
                                                                                                                                                   

Of any Loan requested under this Agreement, specifying the date and amount of
the Loan.  Lender will make the Loan available to Customer q by crediting the
amount of the Loan to Customer’s account (acct. no.
                                                                               
) with Lender or q
                                                                                                                                             
                                                                   

Each Loan which is less than the full amount available to Customer under this
Agreement shall be in an amount not less than $
                                                                 .

(b)  q Lender will credit Customer’s account (acct. no.
                                                                ) with Lender
whenever the q ledger q collected balance in the account is less than $on any
banking day (the ‘Target Amount”), for whatever reason. The Loan will be in an
amount within the Credit Limit and Borrowing Base sufficient to increase the
balance to the Target Amount. Lender may decline to make any Loan and may refuse
to pay any check drawn on the account if the amount available to Customer under
this Agreement would not be sufficient to increase the balance in the account to
the Target Amount.

(c)  S At Customer’s written request by facsimile. Individuals authorized to
make loan advances are listed on deposit account resoultion  dated May 20, 2005
and require two signatures. Farmers & Merchants Union Bank shall advance the
loan no later than one business day after receipt of customer’s loan draw
request.

q Lender’s obligation to make each Loan (including the initial Loan) is subject
to the further condition that Lender shall have received a certificate signed by
Customer, dated the date of the Loan request and stating that the
representations and warranties in section 5 are true and correct as of the date
of the request and that no event of default has occurred and is continuing or
would result from such Loan.

5.         Representations and Warranties. Customer represents and warrants to
Lender that on the date of each Loan:

(a)          No part of any Loan will be used for personal, family or household
purposes.

(b)         Customer will not use any part of the proceeds of Loans to purchase
any margin stock within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

(c)          The execution and delivery of this Agreement and the Security
Documents, and the performance by Customer of its obligations under this
Agreement and the Security Documents, are within its power, have been duly
authorized by proper action on the part of Customer, are not in violation of any
existing law, rule or regulation, any order, authorization or decision of any
court, the articles of incorporation, bylaws, articles of organization,
operating agreement, partnership agreement, trust agreement or other governing
documents of Customer, as applicable, or the terms of any agreement or
restriction to which Customer is a party or by which it is bound, and do not
require the approval or consent of any person or entity. This Agreement and the
Security Documents, when executed and delivered, will constitute the valid and
binding obligations of Customer enforceable in accordance with their terms.

(d)         q Customer is a corporation legally organized, validly existing and
in good standing under the laws of the State of n/a                            
 and is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of its business or its ownership of properties
requires such qualification.


--------------------------------------------------------------------------------


(e)  q Customer is a n/a   partnership legally organized, validly existing and
in good standing under the laws of the State of n/a    .

(f)  S Customer is a limited liability company legally organized, validly
existing and in good standing under the laws of the State of
Wisconsin                                    and is duly qualified to do
business and is in good standing in every jurisdiction in which the nature of
its business or its ownership of property requires such qualification.

(g)         q Customer is a q testamentary trust
n/a                                                                                                         

(Probate Caption and File Number)

q revocable living trust q irrevocable living trust
n/a                                                                                    

(Name and Address of Trust)

                                                                                                                                                                                   

validly existing under the laws of the State of n/a                             
and the trust has not been revoked or terminated.

(h)         Customer’s exact legal name is as set forth below Section 23

(i)             If Customer is an individual, the address of Customer’s
principal residence is as set forth below Section 23.  If Customer is an
organization, that has only one place of business, the address of Customer’s
place of business, or if Customer has more than one place of business, then the
address of Customer’s chief executive office, is as set forth below section 12.

(j)             All financial statements of Customer furnished to Lender were
prepared in accordance with generally accepted principles of accounting
consistently applied throughout the periods involved and are correct and
complete as of their dates.

(k)          There is no substance which has been, is or will be present, used,
stored, deposited, treated, recycled or disposed of on, under, in or about any
real estate now or at any time owned or occupied by Customer (“Property”) during
the period of Customers ownership or use of the Property in a form, quantity or
manner which if known to be present on, under, in or about the Property would
require clean-up, removal or some other remedial action (“Hazardous Substance”)
under any federal, state or local laws, regulations, ordinances, codes or rules
(“Environmental Laws”); (ii) Customer has no knowledge, after due inquiry, of
any prior use or existence of any Hazardous Substance on the Property by any
prior owner of or person using the Property; (iii) without limiting the
generality of the foregoing, Customer has no knowledge, after due inquiry, that
the Property contains asbestos, polychlorinated biphenyl components (PCBs) or
underground storage tanks; (iv) there are no conditions existing currently or
likely to exist during the term of this Agreement which would subject Customer
to any damages, penalties, injunctive relief or clean-up costs in any
governmental or regulatory action or third-party claim relating to any Hazardous
Substance; (v) Customer is not subject to any court or administrative
proceeding, judgment, decree, order or citation relating to any Hazardous
Substance; and (vi) Customer in the past has been, at the present is, and in the
future will remain in compliance with all Environmental Laws. Customer shall
indemnify and hold harmless Lender, its directors, officers, employees and
agents from all loss, cost (including reasonable attorneys’ fees and legal
expenses), liability and damage whatsoever directly or indirectly resulting
from, arising out of, or based upon (1) the presence, use, storage, deposit,
treatment, recycling or disposal, at any time, of any Hazardous Substance
described above on, under, in or about the Property, or the transportation of
any Hazardous Substance to or from the Property, (2) the violation or alleged
violation of any Environmental Law, permit, judgment or license relating to the
presence, use, storage, deposit, treatment, recycling or disposal of any
Hazardous Substance on, under, in or about the Property, or the transportation
of any Hazardous Substance to or from the Property, (3) the imposition of any
governmental lien for the recovery of environmental clean-up costs expended
under any Environmental Law, or (4) breach of this representation or warranty.
Customer shall immediately notify Lender in writing of any governmental or
regulatory action or third-party claim instituted or threatened in connection
with any Hazardous Substance on, in, under or about the Property.

(l)             There is no litigation or administrative proceeding pending or,
to the knowledge of Customer, threatened against Customer which might result in
any material adverse change in the business or condition of Customer.

(m)       There are no unpaid wages due employees of Customer and there are no
outstanding liens against assets of Customer for unpaid wages due employees of
Customer.


--------------------------------------------------------------------------------


6.         Fees.  Customer agrees to pay the following nonrefundable fees as a
condition of access to credit under this Agreement:

(a)          q Commitment fee in the amount of $
n/a                                           .

(b)         q Commitment fee in the amount equal to n/a                   % per
year of the average daily unused portion of the Credit Limit from the date of
this Agreement until the Termination Date specified in section 15, payable
n/a                                            
                                                                                                                                                                                                                   
                                                   

(c)          S Customer to pay a servicing fee of $10,000.00, annually on the
anniversary date                                  

7.         Capital Adequacy.  If Lender shall determine that any existing or
future law, rule, regulation, directive, interpretation, treaty or guideline
regarding capital adequacy (whether or not having the force of law) increases or
would increase, from that required on the date of this Agreement, the amount of
capital required or expected to be maintained by Lender, or any corporation
controlling Lender, and if such increase is based upon the existence of Lender’s
obligations under this Agreement and other commitments of this type, then from
time to time, within ten days after demand from Lender, the Customer shall pay
to Lender such amount or amounts as will compensate Lender for expenses or costs
required to meet such increased capital requirement. For purposes of calculating
the amount of compensation required, Lender, or any corporation controlling
Lender, may conclusively be deemed to have maintained the minimum amount of
capital required on the date of this Agreement, and may base such compensation
on the assumption that Lender (or such corporation) will need to increase its
capital from such minimum amount to the new required amount. The determination
of any amount to be paid by Customer under this section shall take into
consideration policies of Lender, or any corporation controlling Lender, with
respect to capital adequacy and shall be based upon any reasonable method of
attribution. A certificate of Lender setting forth such amount or amounts as
shall be necessary to compensate Lender as specified in this section shall be
delivered to Customer and shall be conclusive absent manifest error.

8.         Interest Rate and Other Charges.  Customer agrees to pay interest to
Lender on the unpaid principal balance outstanding from time to time under this
Agreement [Check (a) or (b); only one shall apply.]:

(a)          S At the rate of 7.400                             % per year.

(b)         q At a rate per year equal to n/a          percentage points over
the
                                                                             
n/a         
                                                                                                                                                                                                                   
                                                                                                                                                                                                   
               
                                                                                   

(“Index Rate”). The Index Rate may or may not be the lowest rate charged by
Lender.  Any change in the interest rate resulting from a change in the Index
Rate shall become effective without notice to Customer as of the day on which
such change in the Index Rate becomes effective.  A change in the interest rate
will apply both to the outstanding principal balance and to new Loans.  If the
Index Rate ceases to be made available to Lender during the term of this
Agreement, Lender may substitute a comparable index.  Notwithstanding the Index
Rate, the annual rate of interest shall not at any time be less than n/a       
%.

Interest under (a) or (b) is computed on the basis of the actual number of days
the principal balance is unpaid based upon a year of S 360 days q 365 days.  If
any payment (other than the final payment) is not made on or before the
10th                         day after its due date, Lender may collect a
delinquency charge of S                             5.00 % of the unpaid amount
q $ n/a               .  Unpaid principal and interest bear interest after
maturity (whether by acceleration or lapse of time) until paid at the rate S
which would otherwise be applicable plus 2.00      percentage points q of
n/a               % per year, computed on the same basis.

9.         Payment Schedule.  Customer agrees to pay to Lender the unpaid
principal balance and interest as follows: [Check (a), (b), (c) or (d)].

(a)          q in one payment on q demand q the Termination Date specified in
section 15.

(b)         S in payments of interest, beginning July 1, 2006             , and
on the same day of each succeeding month thereafter, plus a final payment of
unpaid principal and interest due on the Termination Date specified in section
15.

(c)          q in installments each equal to n/a      % of the unpaid principal
balance, plus interest, beginning n/a                                 , and on
the same day of each n/a  month thereafter, plus a final payment of unpaid
principal and interest due on the Termination Date specified in section 15.

(d)         q
                                                                                                                                                                                                              
                                                                                                                                                                                                                   
                                                                                                                   


--------------------------------------------------------------------------------


In addition, Customer shall immediately pay any amount by which the Loans exceed
the Credit Limit or the Borrowing Base established under section 2, if any, and
any prior unpaid payments.  Lender is authorized to automatically charge
payments due under this Agreement to any account of Customer with Lender. If
payments are not automatically charged to Customer’s account, payments must be
made to the Lender at its address shown above and are not credited until
received in Lender’s office. Lender is authorized to make book entries
evidencing Loans and payments under this Agreement and the aggregate unpaid
amount of all Loans as evidenced by those entries is presumptive evidence that
those amounts are outstanding and unpaid to Lender.

10.      Covenants.  Customer shall, so long as any amounts remain unpaid, or
Lender has any commitment to make Loans under this agreement:

(a)          Furnish to Lender, as soon as available, such financial information
respecting Customer as Lender from time to time request, and without request
furnish to Lender:

(i) Within 120 days after the end of each fiscal year of Customer a balance
sheet of Customer as of the close of such fiscal year and related statements of
income and retained earnings and cash flow for such year all in a reasonable
detail and satisfactory in scope to Lender, prepared in accordance with
generally accepted principles of accounting applied on a consistent basis,
either q (1) q compiled q reviewed S audited by an independent certified public
accountant acceptable to Lender, or q (2) certified by the chief financial
representative of Customer, and

(ii) Within 30  days after the end of each consecutive  month a balance sheet of
Customer as of the end of such month and related statements of income and
retained earnings and cash flow for the period from the beginning of the fiscal
year to the end of such month, prepared in accordance with generally accepted
principles of accounting applied on a consistent basis, certified, subject to
normal year-end adjustments, by an officer or partner of Customer.

Customer shall furnish to Lender such reports regarding the payment of wages to
employees of Customer and the number of employees of Customer as Lender may from
time to time request, and without request shall furnish to Lender a written
report immediately upon any material increase in the number of employees of
Customer, the failure of Customer to pay any wages when due to employees of
Customer or the imposition of any lien against the assets of Customer for unpaid
wages due employees of Customer.

(b)         Keep complete and accurate books of records and accounts and permit
any representatives of Lender to examine and copy an of the books and to visit
and inspect any of the Customer’s tangible and intangible properties as often as
desired.

(c)          Maintain insurance coverage in the forms (together with any
lender’s loss payee clause requested by Lender), amounts and with companies
which would be carried by prudent management in connection with businesses
engaged in similar activities in similar geographic areas. Without limiting this
section or the requirements of any Security Document, Customer will [i] keep all
its physical property insured against fire and extended coverage risks in
amounts and with deductibles at least equal to those generally maintained by
businesses engaged in similar activities in similar geographic areas, [ii]
maintain all such workers’ compensation and similar insurance as may be required
by law and [iii] maintain, in amounts and with deductibles at least equal to
those generally maintained by businesses engaged in similar activities in
similar geographic areas, general public liability insurance against claims for
bodily injury, death or property damage occurring on, in or about the properties
of Customer, business interruption insurance and product liability insurance.

(d)         Pay and discharge all lawful taxes, assessments and governmental
charges upon Customer or against its properties prior to the date on which
penalties attach, unless and to the extent only that such taxes, assessments and
charges are contested in good faith and by appropriate process by Customer.

(e)          Do all things necessary to maintain its existence, to preserve and
keep in full force and effect its rights and franchises necessary to continue
its business and comply with all applicable laws, regulations and ordinances.

(f)            Timely perform and observe the following financial covenants, all
calculated in accordance with generally accepted principles of accounting
applied on a consistent basis:

(i)    q Maintain at all times an excess of current assets over current
liabilities of not less than $                                           
        .

(ii)   S Maintain at all times a tangible net worth of not less than $
24,000,000.00                       .

(iii)  q Not make any expenditures for fixed or capital assets which would cause
the aggregate of all such expenditures to exceed $
                                     during any fiscal year.

(iv)      q Maintain at all times a ratio of current assets to current
liabilities of not less than
                                                         to one.


--------------------------------------------------------------------------------


(v)         q Maintain at all times a ratio of total liabilities to tangible net
worth of not greater than                                                  to
one.

(vi)      q
                                                                                                                                                      

(g)         Furnish to Lender the Borrowing Base Certificates required under
Exhibit A, if any.

(h)         Not create or permit to exist any lien or encumbrance with respect
to Customer’s properties, except liens in favor of Lender, liens for taxes if
they are being contested in good faith by appropriate proceedings and for which
appropriate reserves are maintained, liens or encumbrances permitted under any
Security Document and

See attached Exhibit
D                                                                                                                                           

(if left blank, no other permitted liens or encumbrances)

(i)             Not take any action or permit any event to occur which
materially impairs Customer’s ability to make payments under this Agreement when
due. Such events include, without limitation, the fact that Customer, Customer’s
spouse or any surety for Customer’s obligations under this Agreement ceases to
exist, dies, changes marital status or domicile or becomes insolvent or the
subject of bankruptcy or insolvency proceedings or that any guaranty of
Customer’s obligations under this Agreement is revoked or becomes unenforceable
for any reason.

(j)             Not change its type of organization or state under whose law it
is organized as represented in Section 5(d), (e) or (f) and shall preserve its
organizational existence and shall not, in one transaction or in a series of
related transactions, merge into or consolidate with any other organization,
change its legal structure or sell all or substantially all of its assets.

(k)          Not change its legal name without providing at least 30 days prior
to written notice of the change to Lender.

(l)             Not change its address without providing at least 30 days prior
written notice to the change to Lender.

(m)       Timely perform all duties and responsibilities imposed on Customer
under Section 5(k).

(n)         Customer shall pay all wages when due to employees of Customer and
shall not permit any lien to exist against the assets of Customer for unpaid
wages due employees of Customer.

(o)         S Unless otherwise consented to in writing by Lender, timely perform
and observe all additional covenants described on Exhibit C.

11.      Security Interest.  This Agreement is secured by all existing and
future security agreements, assignments and mortgages from Customer to Lender,
from any guarantor of this Agreement to Lender, and from any other person to
Lender providing collateral security for Customers obligations, and payment of
the Loans may be accelerated according to any of them. Unless a lien would be
prohibited by law or would render a nontaxable account taxable, Customer also
grants to Lender a security interest and lien in any deposit account Customer
may at any time have with Lender. Lender may at any time after the occurrence of
an event of default set-off any amount unpaid under this Agreement against any
deposit balances or other money now or hereafter owed to Customer by Lender.

12.      Default and Acceleration.  Upon the occurrence of any one or more of
the following events of default: (a) Customer fails to pay any amount when due
under this Agreement or under any other instrument evidencing any indebtedness
of Customer, (b) any representation or warranty made under this Agreement or
information provided by Customer in connection with this Agreement is or was
false or fraudulent in any material respect, (c) a material adverse change
occurs in Customers financial condition, (d) Customer fails to timely observe or
perform any of the covenants or duties contained in this Agreement, (e) any
guaranty of Customers obligations under this Agreement is revoked or becomes
unenforceable for any reason or any such guarantor dies, ceases to exist, or
becomes the subject of any bankruptcy or insolvency proceeding, or (f) an event
of default occurs under any Security Document;

then, at Lender’s option, and upon written or verbal notice to Customer,
Lender’s obligation to make Loans under this Agreement shall terminate and the
total unpaid balance shall become immediately due and payable without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by Customer. Lender’s obligation to make loans under
this Agreement shall automatically terminate and the total unpaid balance shall
automatically become due and payable in the event Customer becomes the subject
of bankruptcy or other insolvency proceedings. Lender may waive any default
without waiving any other subsequent or prior default. Customer agrees to pay
Lender’s costs of administration of this Agreement. Customer also agrees to pay
all costs of collection before and after judgment, including reasonable
attorneys’ fees (including those incurred in successful defense or settlement of
any counterclaim brought by Customer or incident to any action or proceeding
involving Customer brought pursuant to the United States Bankruptcy Code).


--------------------------------------------------------------------------------


13.      Indemnification.  Customer agrees to defend, indemnify and hold
harmless Lender, its directors, officers, employees and agents, from and against
any and all loss, cost, expense, damage or liability (including reasonable
attorneys’ fees) incurred in connection with any claim, counterclaim or
proceeding brought as a result of, arising out of or relating to any transaction
financed or to be financed, in whole or in part, directly or indirectly, with
the proceeds of any Loan or the entering into and performance of this Agreement
or any document or instrument relating to this Agreement by Lender or the
activities of Customer. This indemnity will survive termination of this
Agreement, the repayment of all Loans and the discharge and release of any
Security Documents.

14.      Venus.  To the extent not prohibited by law, venue for any legal
proceeding relating to enforcement of this Agreement shall be, at Lender’s
option, the county in which Lender has its principal office in this state, the
county in which Customer resides, or the county in which this Agreement was
executed by Customer.

15.      Termination.  Unless sooner terminated under Section 12, Customers
right to obtain Loans and Lenders obligation to extend credit under this
Agreement shall terminate on the date payment is due under section 9(a), if
applicable, or on  June 1, 2011   whichever is earlier (the “Termination Date”).
Customer may terminate Customers right to obtain Loans under this Agreement at
any time and for any reason by written notice to the Lender. Such notice of
termination signed by a Customer shall be binding on each Customer who signs
this Agreement. Termination, for whatever reason, does not affect Lenders
rights, powers and privileges, nor Customer’s duties and liabilities, with
regard to the then existing balance under this Agreement.

16.      Amendment.  No amendment, modification, termination or waiver of any
provision of this Agreement shall in any event be effective unless it is in
writing and signed by Lender, and then such waiver or consent shall be effective
only in the specific instance and for the specific purposes for which given.

17.      Entire Agreement.  This Agreement, including the Exhibits attached or
referring to it, and the Security Documents, are intended by Customer and Lender
as a final expression of their agreement and as a complete and exclusive
statement of its terms, there being no conditions to the full effectiveness of
this Agreement except as set forth in this Agreement and the Security Documents.

18.      No Waiver; Remedies.  No failure on the part of Lender to exercise, and
no delay in exercising, any right, power or remedy under this Agreement shall
operate as a waiver of such right, power or remedy; nor shall any single or
partial exercise of any right under this Agreement preclude any other or further
exercise of the right or the exercise of any other right. The remedies provided
in this Agreement are cumulative and not exclusive of any remedies provided by
law.

19.      More Than One Customer.  If more than one person signs this Agreement
as Customer, Lender may at its option and without notice refuse any request for
a Loan upon notice from any of the undersigned. Any of the undersigned Customers
may request Loans under this Agreement. Each of the undersigned Customers is
jointly and severally liable for all Loans and other obligations under this
Agreement.

20.      Notice.  Except as otherwise provided in this Agreement, all notices
required or provided for under this Agreement shall be in writing and mailed,
sent or delivered, if to Customer, at any Customer’s last known address as shown
on the records of Lender, and it to Lender, at its address shown below, or, as
to each party, at such other address as shall be designated by such party in a
written notice to the other party. All such notices shall be deemed duly given
when delivered by hand or courier, or three business days after being deposited
in the mail (including any private mail service), postage prepaid, provided that
notice to Lender pursuant to section 15 shall not be effective until received by
Lender.

21.      Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of Lender and Customer and their respective heirs, personal
representatives, successors and assigns except that Customer may not assign or
transfer any of Customer’s rights under this Agreement without the prior written
consent of Lender.

22.      Interpretation.  The validity, construction and enforcement of this
Agreement are governed by the internal laws of Wisconsin except to the extent
such laws are preempted by federal law. Invalidity of any provision of this
Agreement shall not affect the validity of any other provisions of this
Agreement.


--------------------------------------------------------------------------------


23.      Other Provisions.  (If none are stated below, there are no other
provisions.)

The representations and warranties contained in paragragh 5. (k) shall not apply
to Customer’s production of Ethanol, Distillees Grain, Carbon Dioxide and such
other products as are standard in Customer’s line of busines; and, that
Customer’s production of such products shall not be considered and event of
default.

Dated as of May 25,
2006                                                           .

Farmers & Merchants Union Bank           (SEAL)                        United
Wisconsin Grain Producers, L.L.C. (SEAL)

                (Name of Lender)

By/s/ Rebecca J. Schulz                             
                                     A Wisconsin Limited Liability
Company                   

     Rebecca J.
Schulz                                                                                                   
(Type of Organization)

(Loan Officer                                                 )

159 W. James Street, PO Box 226

Columbus, WI 53925                                                  
                By:/s/ Barb Bontrager                                        
(SEAL)

Barb Bontrager, Chief Financial Officer

      
                                                                               
(SEAL)

                                                                                      
(SEAL)

                                                                                      
(SEAL)

PO Box 247

Friesland, WI 53925                                                   

(Customer’s Address)

 

 

 

 

 

 

 

 

 

 

Class: 07 Purpose:  171  Phone 920-348-5016  SS/ID No.: 39-2032455 Coll:
Mortgage dtd 5/25/06 and GBSA dtd 5/25/06  Title Refinance


--------------------------------------------------------------------------------


EXHIBIT C

This Exhibit C is a part of the Revolving Credit Agreement between United
Wisconsin Grain Producers, LLC (“Customer”) and Farmers & Merchants Union Bank,
Columbus, Wisconsin (“Lender”) dated May 25, 2006.

Customer shall timely perform and observe the following financial covenants,
which if applicable shall be calculated in accordance with generally accepted
accounting principles applied on a consistent basis:

A)           Maintain a minimum tangible net worth of $24,000,000.00 measured
monthly.

B)                                    Increase minimum tangible net worth
annually by an amount equal to retained earnings or $500,000.00,whichever is
smaller, measured annually, utilizing the audited financial statement.

C)                                    Owner’s equity is to be at least 45%
continuously, measured monthly.

D)                                   Maintain a minimum working capital position
of $4,000,000.00, measured monthly.  Minimum working capital position shall be
defined as (current assets + available line of credit availability) minus
(current liabilities + current advanced portion of line of credit) measured
monthly.

E)                                     Limit annual capital expenditures to less
than or equal to $1,000,000.00 without Farmers & Merchants Union Bank’s written
approval, measured monthly.

F)                                     Borrower must obtain Lender consent prior
to making dividends/distributions exceeding 65% of the previous ear’s net
income, excluding state and federal incentive payments accrued and/or received,
measured annually.


--------------------------------------------------------------------------------


EXHIBIT D

This Exhibit D is a part of the Revolving Credit Agreement between United
Wisconsin Grain Producers, LLC (“Customer”) and Farmers & Merchants Union Bank,
Columbus, Wisconsin (“Lender”) dated May 25, 2006.

Section 10 item (H): Customer shall not create or permit to exist any line or
encumbrance with respect to Customer’s properties, except liens in favor of
Lender, lines for taxes if they are being contested in good faith by appropriate
proceedings and for which appropriate reserves are maintained, liens or
encumbrances permitted under any Security Document and:

·                  UCC Filing 050009431724 to Wisconsin Department of
Transportation for rails, ties, and ballast connected to Union Pacific Railroad.

·                  UCC Filing 050008688636 to Caterpillar Financial Services
Corporation for a Caterpillar 924G Wheel Loader S/N DDA01867 as well as any
substitutions, replacements, additions or accessions thereto, now owned or
hereafter acquired and proceeds thereof.

·                  UCC Filing 050006422317 to Caterpillar Financial Services
Corporation for a Caterpillar 924G Wheel Loader S/N DDA01866 as well as any
substitutions, replacements, additions or accessions thereto, now owned or
hereafter acquired and proceeds thereof.

·                  Subordinate Security Agreement in the amount of $100,000.00
to Fagen, Inc. (Building Contractor) for completion of work on UWGP.  Payment to
be made from UWGP to Fagen, Inc.

·                  Financing provided by Ag Star Financial Services for a rail
shuttle wagon.

 


--------------------------------------------------------------------------------